United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 08-3980
                                 ___________

Kentrell Kenny Hill,                    *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Officer Reyes, Police Officer, 13th     *
Judicial Drug Task Force; Jason         * [UNPUBLISHED]
Dickinson, Deputy, Ouachita             *
County Sheriff’s Office; Michael        *
Benson, (Mike), Former Captain,         *
Camden Police Department; Reader,       *
(Reeder), Police Officer, Camden        *
Police Department,                      *
                                        *
            Appellees.                  *
                                   ___________

                           Submitted: September 2, 2009
                              Filed: September 8, 2009
                               ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       Arkansas inmate Kentrell Hill appeals the district court’s1 dismissal of his 42
U.S.C. § 1983 complaint as time-barred by Arkansas’s three-year statute of
limitations. Upon de novo review, see Strand v. Diversified Collection Serv., Inc.,
380 F.3d 316, 317 (8th Cir. 2004), we conclude dismissal was proper for the reasons
stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.


                                         -2-